             Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

    EAGLE EQUITY FUNDS, LLC, ET AL.,                  )
                                                      )
                          Plaintiffs,                 )
                                                      )
         v.                                           )   Case No. 19-cv-09344-JMF
                                                      )
    CENTRAIS ELÉTRICAS BRASILEIRAS                    )
    S/A – ELETROBRAS, ET AL.,                         )   ORAL ARGUMENT REQUESTED
                                                      )
                          Defendants.                 )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )


       PLAINTIFFS’ SUR-REPLY MEMORANDUM OF LAW IN OPPOSITION TO
      DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

        Plaintiffs, through undersigned counsel, respectfully submit this sur-reply memorandum of

law to (1) address certain arguments made by Defendants, in part, for the first time in their Reply

Memorandum in Further Support of Defendants’ Motion to Dismiss (the “Reply”) (Dkt. No. 47);

and (2) update the Court on Eletrobras’ continued and ongoing misrepresentations that have

occurred since Plaintiffs filed their Memorandum in Opposition to the Motion to Dismiss.1

        I.       Defendants’ Reply Arguments

        In their Reply, Defendants expand on their purposeful mischaracterization of Plaintiffs’

case by addressing it as if it were a case for damages for past wrongs. Again, Plaintiffs are not

seeking monetary damages under the Exchange Act for Defendants’ past false and misleading

statements. Rather, Plaintiffs are seeking a declaration that Defendants’ ongoing statements are



1
        All capitalized terms have the same meaning as in Plaintiffs’ Memorandum in Opposition to the Motion to
Dismiss (“Opp.”) (Dkt. No. 43) and all emphases are added and citations are omitted.

                                                      1
          Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 2 of 7




false and misleading and an injunction to prevent them from making them in the future. None of

Plaintiffs’ Exchange Act claims seek monetary damages, and, unlike monetary damages, the entire

purpose of declaratory and injunctive relief is to address ongoing and/or future wrongs. Opp. at 7-

8. This critical distinction renders moot more than half of Defendants’ arguments.

       A. Plaintiffs’ Claims Are Not Time Barred

       For example, Plaintiffs are not arguing that “their claims are exempt from the statutory

timeliness requirements because they seek equitable relief.” Reply at 3. Rather, Plaintiffs argue

that, because they seek to prevent ongoing and future injury, neither the statute of limitations nor

the statute of repose could have run yet. See Opp. at 9-10. Nor do Plaintiffs “concede” that their

claims are time-barred by accurately noting that their claims are not “based on the Bearer Bonds.”

Reply at 1. As noted below, the purchaser-seller rule does not apply to a case seeking injunctive

relief, and it was not Plaintiffs’ purchase of the Bearer Bonds or the ADRs that gives rise to their

claims. Rather, Plaintiffs have standing because they own Bearer Bonds and ADRs to stop

Defendants from making ongoing and future false and misleading statements in violations of the

Exchange Act about those instruments.

       It is for this reason that Defendants’ arguments do not fit the facts of this case. For example,

they assert that, “[w]here, as here, a plaintiff alleges misrepresentations or omissions continuing

after the relevant securities transaction, it is the transaction itself (rather than any subsequent

misstatement) that is deemed to constitute the date of the violation for purposes of triggering the

statute of repose.” Reply at 4-5. They also argue that Plaintiffs “s[a]t on their hands” and attack

“more than a decade” of supposed disclosures. Opp. at 4. But Plaintiffs allege false and misleading

statements made for the first time in 2019, including about decisions that were rendered in 2019.

¶¶8-12, 117, 119-219. Indeed, these allegations constitute the vast majority of Plaintiffs’



                                                  2
           Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 3 of 7




allegations. And, as outlined below (infra §II), Defendants have made new misleading statements

as recently as May 19, 2020 – after Plaintiffs’ Opposition was filed – that are entirely separate and

distinct from those they have historically made. See In re Longtop Fin. Techs. Ltd. Secs. Litig.,

939 F. Supp. 2d 360, 378 (S.D.N.Y. 2013) (statute of repose “begins to run from the time that the

allegedly fraudulent representations were made”); 28 U.S.C. 1658 (period runs from violation).

Put simply, there is no meritorious argument that claims for declaratory and injunctive relief to

stop these ongoing and future false and misleading statements could possibly be time barred.2

        B. The Purchaser-Seller Rule Does Not Apply

        Defendants next argue that Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723 (1975)

overruled the injunction exception to the purchaser-seller rule long-recognized by the Second

Circuit in Mutual Shares Corp. v. Genesco, Inc., 384 F.2d 540 (2d Cir. 1967). Reply at 6. But the

Blue Chip decision was specifically limited to whether an offeree “may maintain a private right of

action for money damages,” Blue Chip, 421 U.S. at 725, and Defendants unsurprisingly are

unable to cite to a single controlling case from the Second Circuit for the proposition that Blue

Chip overruled the injunction exception. Rather, they merely cite to a single Southern District of

New York case and a handful of out-of-circuit cases (Reply at 6-7), none of which are binding on

this Court (and which, Plaintiffs respectfully submit, were wrongly decided).

        “This Court cannot ignore binding Second Circuit precedent, unless it is expressly or

implicitly overruled.” Polestar Mar. Ltd. v. Nanjing Ocean Shipping Co., 631 F. Supp. 2d 304,

305 (S.D.N.Y. 2009) (citation omitted).3 Mutual Shares has been neither expressly nor implicitly


2
         Finally, even if Plaintiffs’ claims for declaratory and future injunctive relief “based on the Bearer Bonds”
were somehow time barred (they are not), Plaintiffs purchased their ADRs in 2019 (¶86), and Defendants cannot (and
have not) argued that those claims could possibly be time-barred.
3
         See also United States v. Moreno, 94-cr-165 (SS), 2000 U.S. Dist. LEXIS 17947, at *18, 2000 WL 1843232
(S.D.N.Y. Dec. 14, 2000) (“[D]istrict courts and other inferior courts are bound by decisions of the Court of Appeals


                                                         3
            Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 4 of 7




overruled by Blue Chip. And, while Defendants accurately note that the Second Circuit in Simon

DeBartolo did not expressly rule on plaintiff’s standing (because the issue was not before it), the

Court acknowledged in that case that “the [purchaser-seller] rule is not without exceptions . . .

[and] does not necessarily extend to actions seeking injunctive relief.” 186 F.3d at 170.4 Clearly,

if the Second Circuit believed that Blue Chips overruled Mutual Shares, it would have said so.

Indeed, it is telling that the vast majority of the post-Blue Chip cases in this district have concluded

that Mutual Shares still applies and that plaintiffs need not satisfy the purchaser-seller requirement

where injunctive relief is sought. See Telenor E. Invest AS v. Altimo Holdings & Invs. Ltd., 567 F.

Supp. 2d 432, 443 (S.D.N.Y. 2008); Langner v. Brown, 913 F. Supp. 260, 270 (S.D.N.Y. 1996);

Packer v. Yampol, 630 F. Supp. 1237, 1242 (S.D.N.Y. 1986); Fuchs v. Swanton Corp., 482 F.

Supp. 83, 89 (S.D.N.Y. 1979).5

         C. Reliance is Not Required in an Action for Injunctive Relief

         Defendants next argue that only the Securities & Exchange Commission is excused from

the reliance requirement in injunction cases. Reply at 10. But of the three cases cited by Defendants

in support of this contention, two of them do not involve a private plaintiff at all, and in the dicta

cited by Defendants the courts do not distinguish between private plaintiffs seeking injunctive

relief and private plaintiffs seeking damages. See SEC v. Apuzzo, 689 F.3d 204 (2d Cir. 2012);

SEC v. Kelly, 663 F. Supp. 2d 276 (S.D.N.Y. 2009)). And the third case – Stoneridge Investment

Partners, LLC v. Scientific-Atlanta, 552 U.S. 148 (2008) – did not even involve a request for


in the appropriate circuit unless overruled by an intervening Supreme Court decision or other change in law.”)
(Sotomayor, J.) (citing Ithaca Coll. V. NLRB, 623 F.2d 224, 228 (2d Cir. 1980)). Further, “Supreme Court dicta does
not overrule Second Circuit precedent.” Valley Disposal v. Cent. Vt. Solid Waste Mgmt. Dist., 71 F.3d 1053, 1056 (2d
Cir. 1995).
4
          Accord Crane Co. v. Am. Standard, Inc., 603 F.2d 244, 254 (2d Cir. 1979) (plaintiff had standing to assert
claim for injunctive relief even though it was not a defrauded investor).
5
          And, again, even if Plaintiffs’ claims for declaratory and injunctive relief “based on the Bearer Bonds” did
not fit within this well-recognized exception to the purchaser-seller rule (they do), Plaintiffs purchased their ADRs in
2019 (¶86), and Defendants cannot (and have not) argued that those claims run afoul of the rule.

                                                           4
           Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 5 of 7




injunctive relief. Tellingly, Defendants do not point to a single case where a court has explicitly

held that a private plaintiff seeking only injunctive relief for securities law violations must plead

reliance. Instead, they again try to run away from Mutual Shares, which is binding and which

specifically held that “[i]t is not necessary in a suit for equitable or prophylactic relief to establish

all the elements required in a suit for monetary damages.” Mutual Shares Corp. v. Genesco, Inc.,

384 F.2d 540, 547 (2d Cir. 1967). Accordingly, and again, because Plaintiffs seek declaratory and

injunctive relief to stop ongoing and future false and misleading statements (and no purchase or

sale is required), reliance is not required.6

        D. Plaintiffs’ Claims Are Not Impermissibly Extraterritorial

        Finally, Defendants argue that Parkcentral Global HUB Ltd. v. Porsche Automobile

Holdings SE, 763 F.3d 198 (2d Cir. 2014) “dictates dismissal.” Reply at 5-6. Not so. Parkcentral

is easily distinguishable because it involved securities-based swap agreements that referenced

shares of a company that traded only on foreign stock exchanges. Thus, in Parkcentral, although

the swap agreements may have been executed in the United States, because “the complaints

concern[ed] statements made primarily in Germany with respect to stock in a German company

traded only on exchanges in Europe,” the court found that dismissal was appropriate: “Were this

suit allowed to proceed as pleaded, it would permit the plaintiffs, by virtue of an agreement

independent from the reference securities, to hale the European participants in the market for

German stocks into U.S. courts and subject them to U.S. securities laws.” Id. at 216. Here, by

contrast, Plaintiffs’ claims are for a declaratory judgment that Defendants’ statements in United

States SEC filings are false and misleading and a permanent injunction enjoining Defendants from



6
        For similar reasons, Plaintiffs have likewise adequately alleged injury (Opp. at 13-14), and Defendants cite
no authority for their attempts to separate injuries to Plaintiffs’ Bearer Bonds, which have been significantly
diminished in value as a result of Defendants’ ongoing and future false and misleading statements.

                                                         5
            Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 6 of 7




continuing to make those statements in future SEC filings, all of which will involve the sale of

stock on the New York Stock Exchange. See Opp. at 14. Thus, Morrison is more than satisfied

here.

         II.      Defendants Continue to Make False and Misleading Statements

         On May 19, 2020 (after Plaintiffs’ Opposition was filed), Defendants filed Eletrobras’

Form 20-F for the fiscal year ending December 31, 2019 (the “2019 Annual Report”).7 In the 2019

Annual Report, Defendants make similar false and misleading statements regarding Eletrobras’

Compulsory Loan Obligations as they did in the 2018 Annual Report.8 What is more, and

importantly, although Defendants newly disclose in the 2019 Annual Report that they estimate the

potential adverse impact of the 2019 STJ Decision to be approximately R$11 billion (U.S. $1.92

billion), they also state that they still have not recorded a provision for this amount – thereby

admitting the falsity of their financial statements and the magnitude of that falsity. Ex. 1 at pp. 5,

6, 8, 9, 15 (of PDF).

         These continuing false and misleading statements lend further support to Plaintiffs’ request

for injunctive relief. Indeed, the thrust of Defendants’ entire Motion is that, even if Defendants’

SEC filings are false and misleading, this Court is powerless to do anything about it, and it is

apparent that, if this Court does not act, Defendants will consider it license to continue making

false and misleading statements to American investors like these. The Court should deny

Defendants’ Motion.




7
          The parties previously agreed that, “given the nature of this case, the motion to dismiss/related briefing can
refer to/rely on statements/filings made by Eletrobras after the complaint was filed, notwithstanding the deadline for
amended pleadings.” Dkt. No. 25-1 at p. 5.
8
          Specifically, Defendants continue to misrepresent to shareholders that (1) the 2019 STJ Decision is limited
in application and (2) that they can appeal the 2019 STJ Decision to the STF, which may change the outcome. Ex. 1
(excerpts of 2019 Annual Report), at pp. 6-9, 15 (of PDF).

                                                           6
Case 1:19-cv-09344-JMF Document 52 Filed 05/27/20 Page 7 of 7




                                  Respectfully submitted,



                                   _/s/ ____Melissa H. Harris_____
                                   KAHN SWICK & FOTI, LLC
                                   Lewis S. Kahn (admitted PHV)
                                   Michael J. Palestina (admitted PHV)
                                   Melissa H. Harris (MH-3583)
                                   1100 Poydras Street, Suite 3200
                                   New Orleans, LA 70163
                                   Tel.: (504) 455-1400
                                   Fax: (504) 455-1498
                                   E-mail: Lewis.Kahn@ksfcounsel.com
                                   Michael.Palestina@ksfcounsel.com
                                   Melissa.Harris@ksfcounsel.com

                                   Attorneys for Plaintiffs




                              7
